DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response submitted February 16, 2022, has been received.  The amendment of claim 1 is acknowledged.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0222947 (“Tomozawa”) in view of U.S. 2004/0207296 (“Namerikawa”).
Claim 1
Tomozawa discloses a piezoelectric element, comprising: a substrate (substrate 102); a first electrode formed at a first substrate surface of the substrate in a first direction (first electrode 112); a first piezoelectric layer that is formed at the first electrode and that includes a flat surface portion along the first substrate surface and an inclined surface portion inclined from the flat 
	Tomozawa does not appear to explicitly disclose that the piezoelectric layers are inclined towards a first substrate surface.
	Namerikawa discloses a piezoelectric type actuator including an inclined surface towards a substrate surface at an edge portion of the piezoelectric layers (Fig. 6, paragraph [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the piezoelectric layers inclined toward a first substrate surface, as disclosed by Namerikawa, into the device of Tomozawa, for the purpose of suppressing an occurrence of defects such as cracking in the piezoelectric layers (Namerikawa, paragraph [0049]).

Claim 2
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 1, wherein the second piezoelectric layer is disposed from the inclined surface portion to the flat surface portion (Tomozawa, Fig. 7, second piezoelectric layer used as an orientation layer covers an entire upper surface of first piezoelectric layer). 

Claim 3
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 2, wherein the second electrode is formed at the second piezoelectric layer (Tomozawa, Fig. 7). 

Claim 5
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 1, wherein the first piezoelectric layer is a piezoelectric layer formed by crystallizing a piezoelectric material in a liquid state (Tomozawa, paragraph [0008], piezoelectric layer may be formed by sol gel crystallization). 

Claim 7
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 1, wherein the first piezoelectric layer contains lead, zinc, and titanium, and the second piezoelectric layer contains lead, zinc, and titanium (Tomozawa, paragraph [0008, 0022]). 

Claim 8
Tomozawa in view of Namerikawa discloses a liquid droplet ejection head comprising: a nozzle through which a liquid droplet is ejected; a pressure chamber that communicates with the nozzle; and the piezoelectric element according to claim 1, wherein the substrate forms a part of a wall surface of the pressure chamber (Tomozawa, Fig. 12D, nozzle 108 with pressure chamber 102).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0222947 (“Tomozawa”) in view of U.S. 2004/0207296 (“Namerikawa”), further in view of U.S. Patent Pub. 2011/0273516 (“Miyazawa”).
Claim 4
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 1.
Tomozawa in view of Namerikawa does not appear to explicitly disclose wherein Serial No. 17/213,322Page 2 of 7a plurality of the first piezoelectric layers are provided, and the second electrode is a common electrode that applies a common voltage to the plurality of first piezoelectric layers. 
	Miyazawa discloses a similar piezoelectric actuator including common and individual electrodes which can be formed alternatively (paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein Serial No. 17/213,322Page 2 of 7a plurality of the first piezoelectric layers are provided, and the second electrode is a common electrode that applies a common voltage to the plurality of first piezoelectric layers, as disclosed by Miyazawa, into the device of Tomozawa in view of Namerikawa, for the purpose of adapting the driving unit depending on the circuit and wiring (Miyazawa, paragraph [0045]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0222947 (“Tomozawa”) in view of U.S. 2004/0207296 (“Namerikawa”), further in view of U.S. Patent Pub. 2014/0339961 (“Maejima”).
Claim 6
Tomozawa in view of Namerikawa discloses the piezoelectric element according to claim 1.
Tomozawa in view of Namerikawa does not appear to explicitly disclose wherein a crystal grain size of crystal grains constituting the second piezoelectric layer is smaller than a crystal grain size of crystal grains constituting the first piezoelectric layer. 
	Maejima discloses a piezoelectric element with a gradient crystal grain having smaller grain size moving away from the substrate (Fig. 3A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a crystal grain size of crystal grains constituting the second piezoelectric layer is smaller than a crystal grain size of crystal grains constituting the first piezoelectric layer, for the purpose of reducing interelectrode leakage current (Maejima, paragraph [0062]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853